Case 1:16-cr-20050-DPG Document 560 Entered on FLSD Docket 01/25/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 16-CR-20050-GAYLES


      UNITED STATES OF AMERICA

      v.

      DARREL PRENELL GIBBS,

            Defendant.
      ___________________________________/


                                                       ORDER

           THIS CAUSE comes before the Court on Defendant Darrel Prenell Gibbs’s pro se Motion

  for Modification or Reduction of Term of Imprisonment or Request that the Court Order the

  Federal Bureau of Prisons to do so Pursuant to 18 U.S.C. § 3582(c)(1)(A) (the “Motion”) [ECF

  No. 528]. 1 The Court has reviewed the Motion and the record and is otherwise fully advised. For

  the following reasons, Defendant’s Motion is denied.

                                                 BACKGROUND

           Defendant is a 55-year-old incarcerated at the United States Medical Center for Federal

  Prisoners in Springfield, Missouri with an anticipated release date of August 18, 2024. On

  September 13, 2016, the Court sentenced Defendant to a term of imprisonment of 120 months for

  conspiracy to possess with intent to distribute one hundred grams or more of heroin, in violation

  of 21 U.S.C. § 841(b)(1)(A)(i) and § 846. [ECF No. 229]. On September 22, 2016, Defendant

  appealed the sentence imposed by the Court to the Eleventh Circuit Court of Appeals. [ECF No.



  1
     The Court liberally construes the Motion as a compassionate release request because Defendant proceeds pro se.
  Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . .
  . .” (citation omitted)).

                                                            1
Case 1:16-cr-20050-DPG Document 560 Entered on FLSD Docket 01/25/2021 Page 2 of 4




  230]. On June 16, 2017, the Eleventh Circuit affirmed the Defendant’s sentence. See United States

  v. Gibbs, 696 F. App’x 962 (11th Cir. 2017). On April 23, 2020, the Warden denied Defendant’s

  request for a reduction in sentence because Defendant did not meet the necessary medical

  conditions. [ECF No. 528-1] (“Exhibit A”).

         Defendant now asks the Court to reduce his sentence pursuant to 18 U.S.C. § 3528(c).

  Defendant argues that his pre-existing conditions “squarely place [him] into harms way due to

  [his] susceptibility to contracting COVID-19” and that his “increased susceptibility . . . creates an

  extraordinary and compelling circumstance” for granting the Motion. [ECF No. 528 at 4].

  Defendant’s medical conditions include lupus, asthma, end stage renal failure, heart murmur,

  confinement to a wheelchair, and pneumonia. Id. at 2.

                                        LEGAL STANDARD

         A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in

  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).



                                                   2
Case 1:16-cr-20050-DPG Document 560 Entered on FLSD Docket 01/25/2021 Page 3 of 4




  Courts must also find that the defendant is “not a danger to the safety of any other person or to the

  community . . . .” U.S. Sentencing Guidelines Manual § 1B1.13(2) (U.S. Sentencing Comm’n

  2018).

           Thus, in order to grant the Motion, the Court must make specific findings that: (1) the

  § 3553(a) factors support Defendant’s compassionate release; (2) extraordinary and compelling

  reasons warrant Defendant’s request; and (3) Defendant is not a danger to the safety of other

  persons or the community. The burden lies with Defendant to establish that his request is

  warranted. See United States v. Hylander, No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla.

  Apr. 20, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)).

                                            DISCUSSION

           The Government argues that the Motion should be denied because (1) Defendant fails to

  allege extraordinary and compelling reasons for his release and (2) Defendant poses a danger to

  the safety of the community. As an initial matter, the parties do not dispute that Defendant properly

  exhausted his administrative remedies prior to filing this Motion. Compare [ECF No. 528 at 2],

  and [ECF No. 540 at 7] (Warden’s denial on April 23, 2020), with [ECF No. 528] (Motion filed

  on May 26, 2020). While the Court finds that Defendant properly exhausted his administrative

  remedies, his Motion fails on the merits because he fails to show that he is not a danger to the

  safety of other persons or the community.

           In determining whether Defendant is a danger to the community, the Court must consider:

  (1) “the nature and circumstances of the offense charged;” (2) “the weight of the evidence against”

  Defendant; (3) “the history and characteristics of” Defendant; and (4) “the nature and seriousness

  of the danger to any person or the community that would be posed by [Defendant’s] release.” See

  18 U.S.C. § 3142(g). Notably here, Defendant relies solely on his medical conditions and makes



                                                   3
Case 1:16-cr-20050-DPG Document 560 Entered on FLSD Docket 01/25/2021 Page 4 of 4




  no mention of whether his release would be a danger to others. As the Government aptly notes,

  Defendant’s criminal history includes felony convictions for sexual battery, trafficking in cocaine,

  and conspiracy to possess with intent to distribute cocaine and cocaine base. For that latter federal

  drug conviction, the Presentence Investigation Report notes that Defendant was not compliant with

  the terms of his supervised release and did not adjust well to supervision. [ECF No. 227 ¶¶ 120,

  142–43]. Based on Defendant’s criminal history and his previous failure to comply with the terms

  of his supervised release, the Court finds that Defendant remains a danger to the community such

  that release is not warranted.

                                           CONCLUSION

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

         1.      Defendant Darrel Prenell Gibbs’s pro se Motion for Modification or Reduction of

                 Term of Imprisonment or Request that the Court Order the Federal Bureau of

                 Prisons to do so Pursuant to 18 U.S.C. § 3582(c)(1)(A), [ECF No. 528], is

                 DENIED.

         2.      Defendant Darrel Prenell Gibbs’s pro se Motion for legal representation to further

                 litigation compassionate release Pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended

                 by the First Step Act and CARES Act, [ECF No. 552], is DENIED.

         3.      Defendant Darrel Prenell Gibbs’s pro se Motion for Emergency Compassionate

                 Release Due to COVID-19 Outbreak, [ECF No. 553], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of January, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE

                                                   4
